Title: Charles Adams to John Adams, 19 February 1799
From: Adams, Charles
To: Adams, John


          
            My dear Sir
            New York Feb 19th 1799
          
          In your last favour you requested me to point out the appointments that have been thought improper I undertake the task with much pleasure conscious that I have no other interest but the good and wellfare of my Country at heart. Your hopes with respect to Daubeny are or may be fulfilled I know him to be well attached to Government but I also know he is an unskilful Sailor I know he is a Fop and as such regarded by all men of Maritime knowledge He has suffered much by giving out that he was first Lieutenant of Talbots Ship. Captain Talbot though an Excellent brave man is not a regular bred Sailor, and it is therefore necessary his second should be a perfect Seaman. I Can easily perceive what difficulties you have to encounter with nominations, I now give you an instance of what is called recommendations. The inclosed will show you the real character of a man recommended by some of the first Characters in this City Col Morton mentioned to me the other day that he was mortified at having signed his name to a request for appointment for a Mr John Shute, That he did not know the man but was led to it by seeing the signature of Alderman Furman. The Character of this man Shute you will see in the enclosed letter. I told Col Morton that if recommendations were signed thus hastily we as a Country should have much to lament. I then shew him that part of your letter where you mention that no person well attached to the Government should recommend without a religious beleif of the propriety of the recommendation He agreed perfectly.
          Mr Shute who was formerly a deputy Sheriff came to me one morning and gave me a paper to sign. Never having seen him before I requested to know its purport he said it was merely a petition to the secretary of the Navy. I told him I had never seen him before I had never seen the Secretary of the Navy and it was rather a curious circumstance he should apply to me. He said he was astonished that Genl Hamilton had requested him to call on me and had no idea of a refusall Thus You see in what manner things are conducted I will give you my honor that whenever an appointment from New York is contemplated to give you an honest and true account of the merits of the Candidates
          With real affection I am Your son
          
            Chas Adams
          
         